Title: John Paul Jones to the American Commissioners, 4 April 1778
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Ranger Cameret April 4th 1778
Inclosed I send you Copies of my Letters since the 10th February. As the Port of Brest is so crowded with Shipping that the Ranger was prevented from entering into it I thought it the most expiditious to return here to clean her bottom which is now effected. On surveying the Masts it has been concluded that they cannot be reduced therefore I am now perfectly ready to proceed with the Fortunée of 38 Guns and a small Tender which Comte D’Orvilliers sends in company.

You may rest assured that I will leave nothing unattempted that can be expected from the small Force under my Command. The time which has been lost here gives me the deepest concern: but I know of no other remedy than to make the better use of that to come.
I wrote the 31st Ulto. to Mon. De Sartine, on the Subject of the large Frigate built for America at Amsterdam. I consulted Comte d’Orvilliers on the Propriety of my thus Addressing the Minister; he advised me to write, and having heard my Letter read to him in French, he undertook to inclose it and to enforce it with his intrest. I had the same Advice and Encouragement from Mon. De la Porte, who says that if that Ship comes to be fitted out at Brest he will immediately furnish me with the compliment of Men as well the necessary Materials out of the Kings stores.
As to the cost of that ship, if she sails as is expected she will be worth more to America than a Ship of the line of 74 Guns: and in my Opinion the present is the proper time to make the Application; because the Minister may perhaps be less willing to part with her when he hears that she sails very fast.
I am advised to wait here for the Arrival of that Ship. I have reasons to offer, were I to comply with that Advice. I will however proceed and expect to find the Ship ready at my return here; which may be within Six Weeks should I be so fortunate as to escape the Enemy.
I have saluted the Flag at Brest with 13 Guns and received in return two Guns less. I know not if it is because I am a private Captain, or that they will not return Gun for Gun to a Republic. Comte d’Orvilliers having Ordered the Tender to return as soon as I am clear of the Coast, you will then hear from me again of course unless bad Weather should prevent a Boat from passing. Mean time I have the honour to be with profound respect, Gentlemen Your very Obliged very Obedient most humble Servant
Jno P Jones
Their Excellencies Benjamin Franklin, Silas Deane, & A Lee Esqrs. American Plenipotentiaries Paris.
 
Notation by John Adams: Captn. Jones Ap. 4 1778
